Case 2:16-md-02744-DML-DRG ECF No. 286-1, PageID.7667 Filed 01/31/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


  IN RE: FCA US LLC MONOSTABLE               No. 16-md-02744-DML-DRG
  ELECTRONIC GEARSHIFT
  LITIGATION                                 Honorable David M. Lawson
                                             Mag. Judge David R. Grand
              MDL No. 2744



                             APPENDICES INDEX

  Appendix A – Consumer Protection Classes

  Appendix B—Survey of Consumer Protection Act Damage and Proximate Cause
  Requirements by Jurisdiction

  Appendix C—Survey of Consumer Protection Act Reasonable Consumer
  Standards

  Appendix D—Plaintiffs’ Proposed Special Verdict Forms for the Consumer
  Protection Classes

  Appendix E—Unjust Enrichment Survey

  Appendix F—Plaintiffs’ Proposed Special Verdict Forms for Unjust Enrichment

  Appendix G—Fraudulent Concealment Survey

  Appendix H—Fraudulent Concealment Special Verdict Form

  Appendix I—Implied Warranty Classes

  Appendix J—Plaintiffs’ Proposed Special Verdict Forms for Breach of Implied
  Warranty of Merchantability
